Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 9, 2019

                                    No. 04-19-00196-CV

                   IN THE GUARDIANSHIP OF JAMES E. FAIRLEY,

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2011-PC-1068
                     Honorable Polly Jackson Spencer, Judge Presiding


                                       ORDER
       Appellant’s unopposed motion for extension of time to file her reply brief is GRANTED.
Appellant’s reply brief is due August 19, 2019. No further extensions will be granted absent
extenuating circumstances.



       It is so ORDERED on this 9th day of July, 2019.

                                                                        PER CURIAM




       ATTESTED TO: ____________________________
                    KEITH E. HOTTLE,
                    Clerk of Court